Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Todd V. Campbell appeals the magistrate judge’s order* granting summary judgment on his interference and retaliation claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Campbell v. Verizon Va., Inc., 812 F.Supp.2d 748 (E.D.Va.2011) We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 With the consent of the parties, the magistrate judge exercised jurisdiction over this litigation, as authorized by 28 U.S.C. § 636(c)(1) (2006).